IN THE
                         TENTH COURT OF APPEALS

                               No. 10-17-00180-CV

PAPE PARTNERS, LTD., GLENN R. PAPE AND
KENNETH W. PAPE,
                                                          Appellants
v.

DRR FAMILY PROPERTIES LP AND
LOUISE W. CHAMPAGNE,
                                                          Appellees



                          From the 74th District Court
                           McLennan County, Texas
                          Trial Court No. 2017-1724-3


                                     ORDER

      Appellants, Pape Partners, Ltd., Glenn R. Pape, and Kenneth W. Pape, and

Appellee, Louise W. Champagne, have filed an “Unopposed Joint Partial Motion to

Vacate and Dismiss by Agreement of Appellants and Appellee Louise Champagne.” The

motion states that Appellants and Appellee Champagne have fully and finally settled the

underlying dispute between them. Appellants and Appellee Champagne therefore ask

us to vacate the trial court’s April 17, 2017 “Order on Defendant Louise W. Champagne’s
Motion to Dismiss for Lack of Subject Matter Jurisdiction,” dismiss Appellants’ claims

against Appellee Champagne with prejudice, and order that any costs incurred by

Appellants and Appellee Champagne with regard to Appellants’ claims against Appellee

Champagne be taxed against the party incurring the same.           See TEX. R. APP. P.

42.1(a)(2)(A), 43.2(e).

       We grant the motion. Accordingly, we vacate the trial court’s April 17, 2017

“Order on Defendant Louise W. Champagne’s Motion to Dismiss for Lack of Subject

Matter Jurisdiction” and dismiss Appellants’ claims against Appellee Champagne with

prejudice. We further order that each party is assessed the costs incurred by that party

with regard to Appellants’ claims against Appellee Champagne. Appellants’ appeal of

the trial court’s March 31, 2017 “Order on Defendant DRR Family Properties, LP’s Motion

to Dismiss for Lack of Subject Matter Jurisdiction” remains pending.




                                               PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed February 7, 2018
Do not publish




Pape Partners, Ltd. v. DRR Family Props. LP                                       Page 2